COYNE, Justice.
This case is before the court on a writ of certiorari to review a decision reversing, by majority decision, the compensation judge’s award of benefits. Because we agree that the employee did not establish that her injury arose out of and in the course of employment, we affirm.
Patricia M. Raymond worked as a special education bus driver for the Osseo-Brook-lyn School Bus Company. On a typical work day, she would drive her own car from her home in Maple Grove to the employer’s terminal in Osseo and “punch in.” She would then drive the employer’s minibus to pick up and deliver special education students to various schools in surrounding communities, making three complete trips each day. Initially the employee was required to return the bus to the terminal between each shift and “punch out.” At some point, however, the employee sought and received permission to drive her minibus home between shifts. Although the employee was compensated for her travel time between shifts, she was not compensated for the time spent at home while on break. At the end of the employee’s work day, she would return the mini-bus to the terminal and drive her own car home.
On January 19, 1988, after completing her usual morning route, the employee returned to the terminal because her vehicle was low on fuel. After refueling her vehicle, the employee punched out and drove the bus home. While alighting from the mini-bus, the employee slipped on ice in her driveway, injuring her left knee. The employee subsequently instituted these proceedings, alleging that her knee injury was compensable under the Minnesota Workers’ Compensation Act because the employer had furnished her transportation to and from work. Minn.Stat. § 176.011, subd. 16 (1988). The compensation judge agreed and awarded benefits on that theory. On appeal, the Workers’ Compensation Court of Appeals reversed by panel majority, concluding that the transportation exception did not apply where the employee was allowed to drive the mini-bus home for her own convenience.
As a general rule, injuries suffered while an employee is commuting to or from work are not compensable. Swanson by Swanson v. Fairway Foods, 439 N.W.2d 722 (Minn.1989). An exception for employer-furnished transportation is, however, provided at Minn.Stat. § 176.011, subd. 16 (1988):
Where the employer regularly furnishes transportation to his employees to and from the place of employment, such employees are subject to this chapter while being so transported * * *.
Accordingly, injuries sustained while traveling to or from work in a vehicle furnished by the employer are compensable if the transportation is regularly furnished and under the employer’s control. Lehn v. Kladt, 312 Minn. 557, 250 N.W.2d 846 (1977); Bonfig v. Megarry Brothers, Inc., 294 Minn. 180, 183, 199 N.W.2d 796, 798 (1972). Here, however, the WCCA concluded, based on the decision in Funk v. A.F. Scheppmann & Son Constr. Co., 294 Minn. 483, 199 N.W.2d 791, 792 (1972), that the statutory exception was inapplicable with respect to this employee who, although using her employer’s vehicle with the employer’s permission, had gone to her home for her own personal convenience *512rather than in performance of services for her employer.
It may be, as the employee contends, that the “convenience of the employee” has been overemphasized in determining whether an employee’s travel home was in the course of employment. It may also be, as the employer contends, that the transportation exception was not intended to apply to split shift employees who drive their own automobile to and from work but are allowed to drive their employer’s vehicles home while on break. Certainly, even though an employee’s work day is unfinished, injuries that occur while the employee is on break and away from the employer’s premises are not ordinarily com-pensable. Gibberd by Gibberd v. Control Data Cory., 424 N.W.2d 776 (Minn.1'988). We need not reach this issue, however, for even if the compensation judge’s conclusion that the employee’s trip home fell within the transportation exception was correct, his reliance on principles applicable to injuries which occur on the employer’s premises or to travel between two parts of the employer’s premises in order to extend the transportation exception to the injury sustained by this employee was misplaced. Here the employee parked the mini-bus not on premises under her employer’s control but in the driveway to her own home. When the employee alighted from the minibus in her driveway at the end of her morning shift and approached the mini-bus to begin her noontime shift, any analogy to the main premises rule does not apply. The hazard the employee faced of falling on snow or ice after stepping out of the mini-bus and onto her driveway was the same hazard faced by any person walking on employee’s driveway, and we decline “to start the dangerous and unending game of fixing a ‘reasonable distance’ to which protection is extended.” 1 Larson, The Law of Workmen’s Compensation § 17.40 (1990).
Affirmed.